Citation Nr: 1454196	
Decision Date: 12/09/14    Archive Date: 12/16/14	

DOCKET NO.  09-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of Caesarean section, to include an abdominal scar.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as adjustment disorder with depressed mood, to include as due to the residuals of Caesarean section (including an abdominal scar).

3.  Entitlement to service connection for a low back disorder, claimed as sacroiliitis, to include as due to the residuals of Caesarean section (including an abdominal scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant served on active duty from May 22 to August 3, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in February 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

The appellant seeks entitlement to service connection for the residuals of Caesarean section; an acquired psychiatric disorder, to include an adjustment disorder with depressed mood; and a low back disorder, to include sacroiliitis.  In pertinent part, it is contended that residuals of a preservice August 2006 Caesarean section were permanently increased in severity during the appellant's period of active service.  Further contended is that the appellant suffers from an acquired psychiatric disorder, as well as a low back disability, which are in some way causally related to the aforementioned residuals of Caesarean section.

At the outset, the Board notes that there exists some question as to whether the appellant is, in fact, a "Veteran" as defined by applicable law and regulation.  In that regard, and as noted above, the appellant served on active duty for a period of only slightly in excess of 9 weeks.  Moreover, according to her DD Form 214, she was discharged with an "entry level separation" based on an "uncharacterized" period of service.  This was apparently the case given that the appellant had failed to meet medical/physical procurement standards.  Such evidence raises some question as to whether the appellant meets the "minimum period of active duty" prescribed by 38 C.F.R. § 3.12(a) (2014) necessary to establish status as a "veteran."

In addition, a review of the record raises some question as to the exact nature and etiology of the appellant's residuals of Caesarean section.  In that regard, at her March 2007 service entrance examination a linear scar was noted on the appellant's abdomen.  During the appellant's relatively brief period of active military service, she received treatment on multiple occasions for complaints of abdominal pain.  Nonetheless, in late July 2007, approximately one week prior to the appellant's separation from service, it was noted that a general surgical evaluation and emergency room visit, including a pelvic exam, were within normal limits, with no abnormalities found.  Further, during the course of private outpatient treatment in October 2006, a low transverse incision of the appellant's abdomen was well healed.  Unfortunately, however, the actual records of her August 2006 Caesarean section are not at this time a part of the appellant's claims folder. 

Further, at a November 2007 VA medical examination study of the appellant's abdomen showed evidence of moderate tenderness without rebound or guarding about both lower quadrants.  There was a 12-centimeter by 1.5-centimeter horizontal Caesarean scar which was hypopigmented, elevated, and tender, though without evidence of edema, adherence, ulceration, or crusting.  Significantly, according to the examiner, the scar in question was of an abnormal texture, with palpable ballotable tissue directly beneath the scar.  A pelvic examination conducted at that time revealed a normally sized uterus, and no palpable masses, abnormal discharge, or undue tenderness.

At an April 2012 VA examination the appellant was diagnosed with a residual abdominal Caesarean section scar, as well as a "uterine abnormality."  However, while in the opinion of the examiner, the appellant's pathology was less likely than not incurred in or caused by a claimed inservice injury, event, or illness, no opinion as offered as to whether the appellant's preexisting residuals of Caesarean section were, in fact, aggravated during her period of active military service.  Moreover, while during the course of the examination, the appellant indicated that, at the time of a private laparoscopy and hysteroscopy in 2009, there was noted a "sac holding blood in the area of her Caesarean section scar," the actual records of those procedures are not part of the appellant's claims folder.  Finally, while following the April 2012 examination, the examiner indicated that, given his experience as a specialist in internal medicine, and not as a gynecologist, it was impossible for him to determine whether the appellant's pain was originating from her uterus.  While a consultation by a gynecologist was ordered it is unclear, based on the record, whether that consultation did, in fact, ever take place.  Indeed, in a September 2014 Informal Hearing Presentation the representative requested that the appellant be afforded a VA gynecological examination prior to a final adjudication of her claims for service connection.

Based on the aforementioned, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the appellant's claims.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:

1.  The AOJ should take all necessary and appropriate action to determine the appellant's status (or lack thereof) as a "Veteran."  Should it be determined that the appellant does not, in fact, meet the statutory and regulatory requirements for status as a "Veteran," the AOJ should specifically so state.

2.  Pending the development requested above, the AOJ should then contact the appellant, with a request that she provide the full name and address of all private obstetricians and/or gynecologists from whom she received treatment prior to her entry upon active service in May 2007, as well as since her discharge from active duty in August 2007.  This includes all providers involved in performing her Caesarian in August 2006.  Following receipt of that information, the AOJ should contact the obstetricians/gynecologists in question and request that they provide copies of any and all records of their treatment of the appellant both prior to and subsequent to her active service in 2007.  The appellant should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

3.  Any pertinent VA or other inpatient or outpatient treatment records dated since February 2013, the date of the most recent pertinent evidence of record, should then be obtained and incorporated in the claims folder.  The appellant should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the appellant, a notation to that effect should be included in the claims file.  In addition, the appellant and her representative should be informed of any such problem.

4.  The appellant should then be afforded a VA gynecologic examination by a gynecologist in order to determine the nature and etiology of her claimed residuals of Caesarean section.  The appellant is hereby notified that it is her responsibility to report for the examination, and to cooperate in the development of her claims.  The appellant is further advised that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the appellant does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to her last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the gynecologist must opine whether it is at least as likely as not that any preexisting residuals of Caesarean section underwent a permanent increase in severity beyond natural progress during the appellant's period of active military service. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the appellant's claims folder.  In addition, the gynecologist must specify in his report that the claims file, as well as the appellant's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the appellant's claims for service connection for the residuals of Caesarean section to include an abdominal scar, for an acquired psychiatric disorder to include an adjustment disorder with depressed mood, and a low back disorder to include sacroiliitis.  Should any benefit sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claims for benefits since March 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes submitting medical opinion evidence showing that residuals of a preservice Caesarian section were permanently aggravated inservice, and that a low back disorder and/or an acquired psychiatric disorder were either caused or permanently aggravated inservice by residuals of a Caesarian section.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

